Citation Nr: 1039051	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  00-16 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for chronic neck pain with 
history of trauma, status post cervical spine fusion, initially 
evaluated as 20 percent disabling from August 2, 1999, and as 30 
percent disabling on and after July 13, 2000.  

2.  Entitlement to special monthly compensation based on the loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2000, March 2002, and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The June 2000 rating decision granted entitlement to service 
connection for the cervical spine disability and assigned a 20 
percent disability rating effective August 2, 1999.  The Veteran 
filed a notice of disagreement with the assigned disability 
rating in June 2000, a statement of the case was issued in July 
2000, and an appeal was perfected in August 2000.  

An August 2002 rating decision increased the rating for the 
cervical spine disability from 20 percent to 30 percent effective 
July 13, 2000.  Since the RO did not assign the maximum possible 
disability rating, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The March 2002 rating decision denied entitlement to special 
monthly compensation based on loss of use of the right foot 
secondary to service-connected arthritis of the right great toe.  
The Veteran filed a notice of disagreement with this denial in 
November 2002, he received a statement of the case in April 2003, 
and he filed a substantive appeal in April 2003.  

In June 2006, the Veteran presented testimony on both of the 
above issues before one of the undersigned Veterans Law Judges.  
A transcript of this hearing was prepared and associated with the 
claims file.  Both of these issues were subsequently remanded by 
the Board in October 2006 to the RO via the Appeals Management 
Center (AMC) for further development.  Other than a December 2006 
notification letter that was issued in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), none of the 
development that was directed in the October 2006 remand has been 
accomplished.  

Although not entirely clear from the record, it appears that the 
Veteran's original VA claims file was lost shortly following 
issuance of the notice letter in December 2006.  It also appears 
that while the original file was in the possession of the Board, 
a separate temporary file had been created by the RO so as to 
allow that office to proceed with the appropriate development and 
adjudication of several new claims that had been filed by the 
Veteran.

The temporary claims file includes an April 2007 statement from 
the Veteran notifying VA of additional VA medical records that 
were relevant to his special monthly compensation claim.  As a 
consequence of the original file having been misplaced at the 
AMC, this statement appears to have been construed by the RO as 
an original claim for benefits.  Entitlement to special monthly 
pension was subsequently denied by the RO in an August 2007 
rating decision.  The Veteran filed a notice of disagreement with 
this denial in October 2007, was issued a statement of the case 
in January 2008, and perfected a substantive appeal later that 
month.  The Board notes that neither the rating decision nor the 
statement of the case mention any prior adjudication of the 
special monthly compensation claim.  

In July 2008, the Veteran testified at a personal hearing before 
another of the undersigned Veterans Law Judges.  A transcript of 
this hearing was prepared and associated with the temporary 
claims file.  Shortly thereafter, steps were undertaken to locate 
the Veteran's original claims file.  That file was ultimately 
located, and records from his temporary claims file have now been 
incorporated into the original claims file.  

Unfortunately, due to the misplacement of his original file, a 
remand for additional development is necessary before the issues 
on appeal may be properly decided.  Therefore, while the Board 
regrets the additional delay, the appeal is once again being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

As discussed in detail above, the issues on appeal were remanded 
by the Board in October 2006.  The Board's remand directed the 
AMC/RO to provide proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) of the type of evidence that is needed to 
establish increased ratings for cervical spine disabilities and 
entitlement to special monthly compensation based on loss of use 
of the right foot.  

It was also noted that an October 2004 VA examination had been 
conducted by an examiner who did not have access to the claims 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, when providing medical examinations 
conducted by medical professionals, VA must ensure that the 
professional has full access to and is able to review the 
veteran's claims folder and documented medical history.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995).  

Because the Veteran had not been examined by a medical 
professional with access to the claims folder since July 2002, a 
new VA examination was found to be warranted.  In particular, the 
Board's October 2006 remand explained that it was unclear whether 
the symptoms reported in the Veteran's lower extremities were 
manifestations of his service-connected disability of the 
cervical spine.  The Board further found that a new VA 
examination was necessary so VA could consider whether a higher 
rating based on functional loss due to pain on use or due to 
flare-ups was warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The AMC/RO was also directed to take several additional courses 
of action while the case was in remand status.  However, other 
than the issuance of a VCAA letter in December 2006, no further 
development was conducted in connection with these claims.  A 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board therefore finds that a remand is necessary in 
order to complete the development that was directed but not 
accomplished following the October 2006 remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, that have treated him for any 
cervical spine or lower extremity problems 
since 2001.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.  In particular, the complete VA 
inpatient and outpatient treatment records 
not already of record should be obtained and 
associated with the claims file.  These 
records should include clinic notes, nurses' 
notes, progress notes, doctors' orders, 
admission and discharge summaries, OR notes, 
x-ray and other imaging reports, and all 
other information.  To the extent any attempt 
to obtain records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of the 
negative results and should be given 
opportunity to submit the sought-after 
records.

2.  After obtaining any additional evidence 
identified by the appellant, the AMC/RO 
should schedule him for orthopedic and 
neurologic examinations to determine the 
nature, extent and severity of his service-
connected cervical spine and right foot 
disabilities.  The claims file must be made 
available to the examiners for review in 
connection with the examinations.  The 
examination reports should reflect review of 
the claims file.

Any special diagnostic studies deemed 
necessary should be performed, with due 
consideration of the appellant's report that 
he is unable to undergo magnetic resonance 
imaging (MRI) testing.  The examiners should 
describe all symptomatology due to the 
appellant's service-connected cervical spine 
and right foot disabilities.  The rationale 
for all opinions expressed should also be 
provided.  An opinion should be provided by 
each examiner based on review of the claims 
file alone if the appellant fails to report 
for the examination.

In reporting the results of range of motion 
testing, the motion in each applicable plane 
should be given in degrees and the examiners 
should identify any objective evidence of 
pain and the specific limitation of motion, 
if any, accompanied by pain.  To the extent 
possible, the examiners should assess the 
extent of any pain.  The examiners should 
also describe the extent of any 
incoordination, weakened movement and excess 
fatigability on use.  The examiners should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or during 
flare-ups (if the appellant describes flare-
ups), and, to the extent possible, provide an 
assessment of the functional impairment on 
repeated use or during flare-ups.

The orthopedic examiner should identify the 
presence of any cervical spine ankylosis and 
state whether the appellant has the 
anatomical loss or loss of use of a foot due 
to a service connected disability, or whether 
the functioning of a foot is shown to be so 
limited due to a service-connected disability 
that the appellant would be equally well-
served by an amputation with use of a 
suitable prosthetic appliance.

If intervertebral disc syndrome in the 
cervical spine is identified, the neurologist 
should note the total duration of any 
incapacitating episodes of that disability.  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The neurologist 
should delineate all aspects of neurological 
pathology that is etiologically related to 
the service-connected cervical spine 
disability.  The neurologist should also 
state whether the appellant has the loss of 
use of a foot due to a service connected 
disability and whether functioning of a foot 
is shown to be so limited due to a service-
connected disability that the appellant would 
be equally well-served by an amputation with 
use of a suitable prosthetic appliance.

3.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA examiner for corrections or 
additions.

4.  Thereafter, the AMC/RO should 
readjudicate the claims.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished with 
application of all appropriate legal 
theories, including the provisions of the old 
and new Diagnostic Code 5293; 38 C.F.R. §§ 
3.321, 4.40, 4.59; and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

5.  If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





___________________________ 
VITO A. CLEMENTI 
Veterans Law Judge 
Board of Veterans' Appeals
____________________________
MICHAEL LANE
Veterans Law Judge 
 Board of Veterans' Appeals





____________________________ 
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


